DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 4-8, and 12-25 are allowable.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was giving in an interview with James Mason on January 18, 2022 and subsequently on February 25, 2022. 
The application has been amended as follows: 

1.   (Currently Amended)   A method for modifying a sheet-shaped cell culture containing at least two types of cells, one of the at least two types of cells being desired cell types that comprise myoblasts and the other of the at least two types of cells being constituent cell types that comprise fibroblasts, the method comprising:
changing a content ratio of the myoblasts and fibroblasts constituting the sheet-shaped cell culture so that the content ratio of the myoblasts over the fibroblasts is increased in the sheet-shaped cell culture; and
the changing of the content ratio of the myoblasts and the fibroblasts so that the content ratio of the myoblasts over the fibroblasts is increased in the sheet-shaped cell culture occurs as a result of soaking the sheet-shaped cell culture in a low nutrient isotonic solution, 
the low nutrient isotonic solution being Hanks' balanced salt solution and the soaking the sheet-shaped cell culture occurring at a temperature from 2°C to 8°C and at a duration from 24 hours to 150 hours.



3.   (Cancelled)  

4.   (Previously Presented)   The method according to claim 1, wherein the sheet-shaped cell culture is a cell aggregate, an embryoid body, a spheroid, cells linked together into the shape of a sheet or a sheet-shaped cell culture that is adhered onto a culture substrate.

5.   (Previously Presented)   The method according to claim 4, further comprising:
separating the sheet-shaped cell culture from the culture substrate.

6.   (Original)   The method according to claim 5, wherein the sheet-shaped cell culture has contracted upon the separation of the sheet-shaped cell culture from the culture substrate.

7.   (Original)   The method according to claim 5, wherein the sheet-shaped cell culture has an area of not less than 6 cm2 after the separation from the culture substrate.

8.  (Original) The method according to claim 4, wherein the sheet-shaped cell culture includes a plurality of single layer sheet-shaped cell cultures stacked together.

9.   (Cancelled) 

10.   (Cancelled) 

11.   (Cancelled) 

12.   (Currently Amended)   A method for producing a sheet-shaped cell culture, the method comprising:
seeding a cell population on a culture substrate at a density that will form a sheet-shaped cell culture without proliferation, the cell population containing two or more types of cells, the two or more types of cells including one type of cell comprising myoblasts and another type of cell comprising fibroblasts;
forming the sheet-shaped cell culture by subjecting the seeded cell population to a sheet-forming culture; 
increasing a ratio of the myoblasts over the fibroblasts in the sheet-shaped cell culture by soaking the formed sheet-shaped cell culture in Hanks' balanced salt solution
the soaking of the formed sheet-shaped cell culture in the Hanks' balanced salt solutionfor 24 hours to 150 hours at 2°C to 8°C.

13.   (Currently Amended)  The method according to claim 12, further comprising:
separating the formed sheet-shaped cell culture from the culture substrate before the soaking of the formed sheet-shaped cell culture in the Hanks' balanced salt solution
 
	14.   (Currently Amended)   The method according to claim 13, further comprising:
 	separating the formed sheet-shaped cell culture from the culture substrate after the soaking of the formed sheet-shaped cell culture in the Hanks' balanced salt solution


	15.   (Original)   The method according to claim 14, wherein the sheet-shaped cell culture contracts upon the separation from the culture substrate.

16.   (Original)   The method according to claim 15, wherein the separated sheet-shaped cell culture or the produced sheet-shaped cell culture has an area of not less than 6 cm2.

17.   (Original)   The method according to claim 13, further comprising:
stacking a plurality of the separated sheet-shaped cell cultures together.

18.   (Previously Presented)   The method according to claim 14, further comprising:
stacking a plurality of the formed sheet-shaped cell cultures together. 

19.   (Currently Amended)   A method for producing a sheet-shaped cell culture, the method comprising:
seeding a cell population on a culture substrate at a density that will form a sheet-shaped culture without proliferation, the cell population containing myoblasts as a desired type of cells and also containing fibroblasts;
subjecting the seeded cell population to sheet-forming culture to form a sheet-shaped cell culture;
 separating the formed sheet-shaped cell culture from the culture substrate to obtain a separated sheet-shaped cell culture; and
increasing a ratio of the myoblasts relative to the fibroblasts in the separated sheet-shaped cell culture by soaking the separated sheet-shaped cell culture in Hanks' balanced salt solution for 24 hours to 150 hours at 2°C to 8°C so that the ratio of the myoblasts to the fibroblasts in the separated sheet-shaped cell culture after the soaking in the Hanks' balanced salt solution for 24 hours to 150 hours at 2°C to 8°C is greater than the ratio of the myoblasts to the fibroblasts in the separated sheet-shaped cell culture before the soaking of the separated sheet-shaped cell culture in the Hanks' balanced salt solution.

20.   (Previously Presented)   The method according to claim 19, further comprising:
separating the sheet-shaped cell culture from the culture substrate after the soaking of the sheet-shaped cell culture in the Hanks' balanced salt solution.

	21.  (Currently Amended)   The method of claim 12 wherein the sheet-shaped cell culture is soaked in the Hanks' balanced salt solution for 24 hours to 72 hours

	22.   (Currently Amended)   The method of claim 19 wherein the separated sheet-shaped cell culture is soaked in the Hanks' balanced salt solution for 24 hours to 72 hours 

	23.   (Previously Presented)   The method of claim 1, wherein the concentration of the desired cell types that comprise myoblasts is not less than 50% of the sheet-shaped cell culture after the soaking step. 

	24.   (Previously Presented)   The method of claim 1, wherein the concentration of the desired cell types that comprise myoblasts is not less than 60% of the sheet-shaped cell culture after the soaking step.

	25.   (Currently Amended)   The method of claim [[10]] 1, wherein the sheet-shaped cell culture is soaked in the low nutrient isotonic solution for 24 hours to 72 hours.   

       
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	The closest art is Shoemaker in view of Kobayashi evidenced by Shimizu in view of Kino-oka and Hiltz as set forth in the previous Office Action filed 10/06/2021.
The combination of these references do not provide for the results obtained in the invention of changing the ratio of myoblasts to fibroblasts with a reasonable expectation of success as none of the reference teaches how HBSS affects myoblasts within the sheet cell culture. Upon further consideration and search, no prior art was found utilizing HBSS to yield the results demonstrated in the specification and illustrated. In order to place the claim set in condition for allowance, amendments were made in order to make the claims in commensurate with the scope of the invention in order to obviate any potential enablement or written description rejections, namely, the limitations of 24 hours to 150 hours at 2°C to 8°C and the isotonic solution being HBSS were amended into the claims. These amendments reflect the results obtained in the Examples and Figure .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632        

/TAEYOON KIM/Primary Examiner, Art Unit 1632